Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	No Foreign Priority was claimed.

Response to Amendment
Amendment filed on 3/9/2022 does not constitute new matter, and has been accepted by Examiner.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable because the closest prior art of Park et al. and Wilson et al. cannot singularly encompass all the features and limitations of the claim, nor can they be combined with any other references to render said features and limitations obvious in combination, especially the limitation of,

a transmitter associated with each of said plurality of antenna, said transmitter configured to:
emit a signal whose power level received within said restricted area is greater than a power level of a signal received in said restricted area emitted by said base station, wherein a selected one of said plurality of antennas is positioned within said restricted area to create a designated area, said designated area being an area within the restricted area where said power level of said signal emitted by said plurality of antennas is not greater than said power level of said signal emitted by said base station and received in said restricted area;
in combinations with all the rest of the features and limitations within the claim.

Depending claims 2-13 are also allowed with the same rationale.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/               Primary Examiner, Art Unit 2644